Citation Nr: 1008729	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung condition, to 
include chronic lung disease, emphysema, chronic obstructive 
pulmonary disease and pneumonia.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1953.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Cleveland Department of Veterans Affairs Regional Office 
(RO) in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed this decision to BVA, and the 
case was referred to the Board for appellate review.  

In his substantive appeal, dated March 2008, the Veteran 
requested a central office hearing, which was scheduled for 
May 2009.  The record reflects that the Veteran failed to 
show for the scheduled hearing and a request for postponement 
has not been received.  As such, the Board may proceed as if 
the hearing has been withdrawn.  38 C.F.R. § 20.700(d) 
(2009).  

In June 2009, the Board remanded this case to the RO so that 
additional evidentiary development could be undertaken.  
Specifically, the Veteran's claim was remanded so that the RO 
could (1) contact the Veteran and ask that he provide 
additional service treatment records as well as any other 
forms or documents in his possession which relate to his 
disability during service, (2) obtain additional Social 
Security Administration (SSA) records concerning the 
Veteran's claim for Social Security disability benefits, (3) 
retrieve additional private treatment records from the Ohio 
Crest Physicians regarding notes taken by a "Colleen" and 
"Susan" concerning the Veteran's medical history and 
physical condition, as well as treatment notes concerning 
past pulmonary studies prior to November 2005 and (4) 
schedule the Veteran for a VA examination if and only if the 
records indicated an incurrence of the disability in service 
and a potential nexus.  As will be discussed below, pursuant 
to the Board remand, the RO followed the above-mentioned 
instructions and sent the Veteran a letter in July 2009 
seeking additional information.  The letter also provided the 
Veteran with notice regarding what type of evidence is needed 
to substantiate his assertions.  However, the Veteran did not 
provide any additional information, evidence or documents 
relating to his period of active service or to any of the 
remaining above-mentioned requests.  As such, the Board finds 
that the RO completed the development requested in the June 
2009 Board remand and complied with the remand instructions.  
Stegall v. West, 11 Vet. App, 268 (1998).  The RO did obtain 
additional VA treatment records dated from March 2002 to 
September 2009 as well as the Veteran's Social Security 
Administration (SSA) records which indicate that he was 
disabled due to an industrial accident in 1987.  In the 
September 2009 SSOC, the RO readjudicated the matter and 
confirmed the RO's prior denial of service connection holding 
that the additional evidence coupled with the previously 
submitted evidence does not establish that a chronic lung 
disorder arose as a result of the Veteran's military service.  
The Veteran noted in his September 2009 SSOC notice response 
that he did not have any additional information to submit.  
The case has since been returned to the Board for appellate 
review.

The Board notes that the Veteran also filed an application 
for non service-connected pension with aid and attendance in 
his original August 2006 claim.  However, it does not appear 
that the RO adjudicated this matter in the January 2007 
rating decision.  In addition, the only matter adjudicated in 
the March 2008 Statement of the Case (SOC) was whether the 
Veteran was entitled to service connection for his 
unspecified lung condition.  Since the Veteran only appealed 
this issue in his March 2008 substantive appeal, the issue of 
whether he is entitled to non service-connected pension with 
aid and attendance is currently not before the Board.  
Therefore, the Board refers this matter to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has not been shown to currently have a lung 
condition, to include chronic lung disease, chronic 
obstructive pulmonary disease, emphysema, and pneumonia, that 
is causally or etiologically related to his military service.  


CONCLUSION OF LAW

The Veteran's lung condition, to include chronic lung 
disease, chronic obstructive pulmonary disease, emphysema, 
and pneumonia, was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. §3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
October 2006 prior to the initial decision on the claim in 
January 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  
Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the October 2006 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the March 2008 Statement of 
the Case (SOC) and the September 2009 Supplemental Statement 
of the Case (SSOC) notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the October 2006 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  

Further in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified and available VA and 
private treatment records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  

A review of the claims folder indicates that the RO made 
several attempts to obtain the Veteran's service treatment 
records.  Initially, VA attempted to obtain the Veteran's 
service treatment records from the National Personnel Records 
Center (NPRC), but was unable to secure these records.  An 
October 2006 Request for Information under PIES (Personal 
Information Exchange System) code M01 returned no service 
treatment records for the Veteran.  When a claimant's 
treatment records are lost or destroyed, the VA has a 
"heightened" duty to assist in the development of the 
claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005).  See also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a Veteran 
in developing facts pertaining to his claim in a case in 
which service treatment records are presumed destroyed 
includes the obligation to search for alternative medical 
records).

As previously discussed, in its June 2009 decision, the Board 
remanded the Veteran's case to the RO, for additional 
development, specifically instructing the RO to provide the 
Veteran with the opportunity to supplement the record with 
additional evidence, including any service treatment records 
he may possess.  The RO sent the Veteran a letter in July 
2009 requesting that the Veteran submit any service treatment 
records in his possession.  In addition, the July 2009 letter 
asked the Veteran to submit any records in his possession 
regarding his disability during service, including statements 
from military medical personnel, buddy certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals, clinics and private physicians by 
which or by whom he may have been treated after separation, 
and/or photographs taken during service.  In an attempt to 
further develop the evidence, the Board requested that the RO 
attempt to locate certain private treatment notes from the 
Ohio Crest Physicians.  In its December 2003, November 2005 
and July 2006 treatment notes, the physician referenced notes 
taken by a 'Colleen' and 'Susan' which discussed the 
Veteran's history and physical condition.  In addition, the 
November 2005 treatment note referred to pulmonary studies 
which were administered three years prior.  The RO also 
requested that the Veteran complete and return an enclosed 
release of information form for the Ohio Crest Physicians, so 
the RO could obtain his treatment records prior to November 
2005.  The Veteran did not respond to the RO's letter, nor 
did he provide any additional evidence, documents or records 
supporting his assertion.  In addition, he did not complete 
the designated release forms so the RO could obtain medical 
records pertaining to his medical history.  See 38 C.F.R. § 
3.159(c)(1)(ii).  The RO was able to obtain the Veteran's 
records from the Social Security Administration regarding 
benefits he received for his spinal cord injury, as well as 
VA treatment records dated from March 2002 to the present.  

In the September 2009 Supplemental Statement of the Case 
(SSOC), the Decision Review Officer (DRO) explained his 
reasons and bases for the continued denial of the Veteran's 
claim.  The DRO particularly noted that the Veteran's claim 
had been remanded specifically for additional development and 
to allow the VA to provide him with notification of 
alternative sources of treatment records and evidence 
applicable to military service which could be used to 
substantiate the Veteran's claim.  The DRO noted that the 
Veteran did not reply to the RO's letter.  Further, the DRO 
explained that while the Veteran's medical records from the 
Social Security Administration (SSA) and his VA treatment 
records dated from March 2002 to September 2009 had been 
obtained, the evidence gathered did not substantiate the 
Veteran's claim that his lung condition arose as a result of 
an event in service.  In the September 2009 Notice Response, 
the Veteran marked that he had no further information or 
evidence to submit into the record.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining his complete service treatment records.  If there 
is additional available evidence to substantiate the 
Veteran's claim, the RO cannot obtain these records without 
additional information and assistance from the Veteran.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim on appeal.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed more thoroughly below, there 
is no evidence that the Veteran's lung disorder arose as a 
result of an event in service.  Upon remand, the Veteran was 
provided the opportunity to supplement the record with 
evidence to support his assertion that his current disability 
is a result of an event in service.  However, he did not 
respond to the RO's letter, did not provide any additional 
evidence to support his assertion, and did not complete the 
specified release forms so the RO could obtain records 
pertaining to the Veteran's medical history.  

The only service treatment record available pertaining to the 
Veteran's period of active service is his June 1953 
separation examination which shows him to be in good health, 
and reflects that clinical evaluation of his lungs and chest 
was normal.  The Veteran's Social Security Administration 
(SSA) records focus on his 1987 work related spinal-cord 
injury, contain no mention, findings or treatment of his lung 
condition or respiratory problems, and contain no evidence to 
substantiate the Veteran's claim that his disability arose as 
a result of an event in service.  In addition, VA treatment 
records dated from March 2002 to September 2009 are devoid of 
any evidence supporting the Veteran's contention that his 
lung condition is the result of an event in service.  Indeed, 
his April 2002 VA treatment record indicates that the Veteran 
was diagnosed with hypertension, weight loss, depression, 
prostatitis, and T12 paraplegia due to his December 1987 
fall, but does not mention his lung disorder or respiratory 
problems.  In addition, during his March and April 2002 VA 
healthcare visits, the Veteran discussed his occupational 
history but never mentions his time in service, his military 
occupation and duties in service, or that he was exposed to 
smoke inhalation during service and is suffering from a lung 
disorder as a result.  The evidence of record reflects a 
forty-four year gap between separation from service and the 
first post-service treatment record indicating manifestations 
of a lung disorder.  Furthermore, during private treatment 
visits dated from October 2002 - July 2006 concerning his 
lung condition, the Veteran never discussed his exposure to 
smoke in service nor did his physician relate the Veteran's 
lung condition to an event in service.  Therefore, even after 
being given the opportunity to supplement the record with 
evidence to corroborate the Veteran's assertions, there is no 
objective evidence to support or substantiate the Veteran's 
assertion that his current disability arose as a result of an 
event or events in service.  

In its June 2009 remand, the Board asked the RO to schedule 
the Veteran for a VA examination, if and only if the claim 
file was supplemented by the Veteran's service treatment 
records or additional documentation relating the Veteran's 
disability to service.  Additional records have been 
obtained, but no records, documents or statements which 
substantiate the record to show that the Veteran's lung 
condition was caused by an event in service, nor have there 
been any records provided to show a possible nexus between 
his disability and service.  While the Veteran is competent 
to report what he has experienced, such as smoke exposure, as 
will be discussed further below, given the absence of 
objective evidence to support the Veteran's claim, the Board 
does not find his current assertions to be credible.  The 
Board finds that the objective evidence of record is 
sufficient to determine the case.  Therefore there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion with respect to the Veteran's 
claim for a lung disorder is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  


II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

As previously discussed above, the Veteran's service 
treatment records are not available and are presumed 
destroyed.  The only record associated with the claims file 
pertaining to the Veteran's medical condition during service 
is his June 1953 separation examination.  The Board is aware 
that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In considering the evidence of record under 
the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for a lung condition.  Because the Veteran's 
complete service treatment records are unavailable for 
review, the Board must base its decision on other available 
evidence.

The Veteran contends that he suffers from a lung condition as 
a result of his military service.  As reflected in his August 
2006 claim, as well as his DD form 214, the Veteran served in 
the 45th Chemical Smoke Company during his period of active 
service.  Based on the May 2009 Informal Hearing 
Presentation, the Veteran's representative maintains the 
Veteran was exposed to heavy chemical smoke in service which 
caused his existing lung problems.  The Board notes that the 
military evidence is ambiguous as to whether he was exposed 
to chemical smoke during service.  While he was assigned to a 
Chemical Smoke Company, his DD form 214 reflects his 
particular related civilian occupation was truck driver and 
his June 1953 separation examination indicates he worked for 
the 5th Signal Company.  Therefore, it is unclear in what 
capacity he served with the 45th Chemical Smoke Company, 
whether he was assigned to the Chemical Smoke Company for the 
entire duration of his service, and the frequency of which he 
was exposed to smoke.  The Veteran does not provide any 
additional detail in his claim regarding the nature of his 
duties as a truck driver, how much smoke he was exposed to, 
and whether he experienced sickness, coughing, breathing 
difficulties or respiratory problems in service as a result.  
The Veteran was provided an opportunity to substantiate his 
assertions and supplement the record through additional 
evidence and alternative sources of treatment records 
pertaining to service.  However, as previously noted, the 
Veteran has not provided any supportive evidence to show that 
his lung condition arose as a result of an event in service.  

There is no medical evidence showing that the Veteran's lung 
condition manifested in service.  The Veteran's June 1953 
separation examination is negative for any notations, 
findings, complaints, treatment or diagnosis of a lung 
disorder.  Indeed, the clinical evaluation of his lungs and 
chest was shown to be normal, and he had a physical profile 
of 1 at the time of his examination.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in military service).  Therefore, the available 
piece of evidence contemporaneous with service shows the 
Veteran was not suffering from any type of lung condition.

The Board observes that the post-service record on appeal is 
absent for notations of complaints or findings of a lung 
condition for many years after separation from service.  
Moreover, the medical evidence does not show that the Veteran 
sought treatment for chronic lung disease, emphysema, chronic 
obstructive pulmonary disease or pneumonia immediately 
following his separation from service or for many years 
thereafter.  The first post-service medical evidence of 
record documenting treatment the Veteran received for his 
lung condition are private treatment records dated January 
1997, nearly forty-four years after service, and reflect 
pulmonary function tests taken of the Veteran.  Although that 
evidence establishes that the Veteran has a current 
disability, there is no indication in the records that the 
Veteran's lung disorder was related to service.  

The Board acknowledges the Veteran's statement that he was 
exposed to heavy chemical smoke during service and has 
suffered from respiratory problems since.  Competent lay 
evidence is evidence provided by a person who has personal 
knowledge (that is, that he/she actually observed; derived 
from his/her own senses) of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Veteran can also attest to factual matters on which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, while lay persons may 
provide competent testimony as to that which can be observed 
and visible symptoms and manifestations of a disorder, they 
are not considered competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
While the Veteran is competent to discuss being exposed to 
smoke in service, he is not competent to relate his current 
disability to service.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  The Veteran is clearly competent to report 
observations as to his condition.  38 C.F.R. § 3.159; see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  However, in view of the 
available contemporaneous evidence, the post-service medical 
records which are negative for any complaints, treatment or 
diagnosis of a disorder for nearly forty-four years after 
service, and the Veteran's failure to mention his military 
occupational specialty and exposure to smoke in service 
during his treatment visits, the Board does not find the 
Veteran's current assertions to be credible.  

As noted above, the contemporaneous evidence of record, the 
Veteran's June 1953 separation examination, reflects that the 
Veteran had a physical profile of 'P1' upon separation and 
that his lungs were in normal condition.  Therefore, the 
Veteran was not suffering from any sort of lung disorder upon 
his June 1953 separation from service, and his assertion that 
his lung condition arose as a result of an in-service event 
is inconsistent with the contemporaneous record.  

The earliest post-service evidence of record is negative of 
any findings, mention, treatment or diagnosis of a lung 
disorder.  The record reflects that the Veteran receives 
Social Security Administration (SSA) disability benefits and 
copies of the supporting medical documents concerning his SSA 
disability benefits are associated with the claims file.  A 
review of these records reveal that the Veteran injured his 
spinal cord in a work-related accident in December 1987 and 
has been paralyzed and unable to work since.  The Veteran's 
disability records from SSA list his employment history but 
do not mention or note the Veteran's military occupation 
during service.  There is no indication or notation of his 
lung condition or respiratory problems in these records.  
Further, the records do not reflect a history of smoke 
exposure or any in-service event which relates his current 
lung disability to service.  Indeed his disability report 
reflects that as a result of his paraplegia the Veteran 
suffers from peripheral muscle weakness.  Subsequent private 
treatment records which will be discussed further below 
indicate that this underlying muscle weakness is a 
contributing factor to the Veteran's respiratory problems.  
Therefore, the earliest post-service records are not only 
absent of any findings, mention, treatment or diagnosis of a 
lung disorder, but contain no indication that he suffered 
from a respiratory problem as a result of service.  

The Board notes that the Veteran was treated for numerous 
conditions and disorders throughout the years but the 
majority of his post-service medical records are devoid of 
any mention, findings, treatment or diagnosis of a lung 
disorder or any form of respiratory problems.  VA treatment 
records dated from March 2002 to September 2009 reflect that 
the Veteran was treated at VA medical facilities for various 
health reasons, including follow-up care for his spinal cord 
injury, and treatment for hypertension, weight loss, 
depression and a urinary tract infection.  However, these 
records are absent of any notations of complaints or findings 
of any lung condition, including emphysema or chronic 
obstructive pulmonary disease.  The Veteran's March 2002 
Discharge Summary reflects that he denied having a history of 
pulmonary disease.  The Veteran's April 2002 VA treatment 
record indicates he was diagnosed with T12 paraplegia, 
hypertension, weight loss, depression and prostatitis but 
there is no indication that he was treated or diagnosed with 
a lung condition.  His June 2002 VA treatment report shows he 
had the same above-mentioned diagnoses as well as chronic 
constipation and a urinary tract infection.  Again there is 
no mention of a chronic lung condition.  An April 2002 
physical examination of his chest was normal and a chest X-
ray indicated no active cardiopulmonary disease.  VA 
treatment records dated March 2002, April 2002, June 2002, 
September 2003, and February 2004 indicate that physical 
examination of his lungs was shown to be clear to 
auscultation during each visit.  

Furthermore, the Veteran also had ample opportunities to 
discuss his military occupation and his smoke exposure during 
service, but the record does not contain any evidence that he 
did so.  The Veteran's March 2002 and April 2002 VA treatment 
records contain a discussion of his post-service occupational 
history, noting that he has worked as a painter, a sand 
blaster and most recently at a nursery.  Thus, the Veteran's 
employment history shows he may have been exposed to toxic 
paint and chemical fumes while on the job after service.  
However, there is no mention, indication or discussion of the 
Veteran's military occupation during service.  Therefore, 
while the Veteran had the opportunity to discuss his 
occupational history during his treatment visits, and in fact 
did mention  his post-service employment history, he never 
discussed his military occupational specialty or his claimed 
smoke exposure during service.  Thus, the evidence of record 
weighs against a finding that the Veteran was exposed to 
smoke in service and currently suffers from a lung condition 
as a result of an event in service.

The Board also finds that the post-service medical evidence 
of record is absent of any treatment or diagnosis of a lung 
disability until nearly forty-four years after service.  In 
addition, these medical records do not relate the Veteran's 
lung disability to service.  As previously noted, the January 
1997 pulmonary function study reflects manifestations of a 
lung disorder.  There is no indication in the study that such 
disorder is linked to service.  The Veteran's physician, Dr. 
L.C.R. diagnosed him with chronic obstructive pulmonary 
disease and emphysema.  During his private treatment visits 
with Dr. L.C.R., the Veteran underwent a bronchoscopy in 
October 2002 for a non-resolving cough, and in December 2003 
and July 2006 for complaints of "retained secretions."  The 
October 2002 laboratory report indicates "normal upper 
respiratory flora isolated," whereas the December 2003 and 
July 2006 laboratory reports show there to be a "rare 
streptococcus agalactiae, group B with normal upper 
respiratory flora isolated."  In addition, the October 2002 
and December 2003 findings indicate the Veteran's bronchial 
washings were negative for any malignant cells but exhibited 
"moderate acute inflammatory exudate."  

A separate December 2003 private report reflects the Veteran 
sought treatment for an intercurrent respiratory tract 
infection and cough which had been on-going for nearly two 
weeks.  It was noted that due to the Veteran's paraplegia and 
resultant muscle weakness, he had "difficulty in 
expectoration" and "difficulty in mobilizing the 
secretions."  The physician also noted that the Veteran's 
chest x-ray did not reflect any evidence of pneumonia.  He 
was prescribed with Severent diskus and his physician wrote 
that if the Veteran's condition did not improve, he might 
have to be hospitalized for further aggressive respiratory 
therapy, including an outpatient bronchoscopy.  In a July 
2006 private medical follow-up it was noted that the Veteran 
had been suffering from increased problems with coughing and 
sputum production for the past one week.   Dr. L.C.R. again 
noted that some of the Veteran's respiratory problems were 
due to his "difficulty in mobilizing secretions" and this 
difficulty was related to his underlying muscle weakness.  
While these records discuss the Veteran's lung disorder, the 
records are absent of any reference to the Veteran's military 
occupation in service, and there is no objective evidence 
that his lung disorder arose as a result of an event in 
service.  Indeed, these records indicate that the Veteran's 
respiratory problems are related to his spinal cord injury 
and resultant paraplegia which has created underlying muscle 
weakness in his body thereby making it difficult for him to 
expectorate and mobilize his secretions.

The November 2005 private treatment report indicates the 
Veteran was seen again for symptoms of a respiratory tract 
infection.  The physician noted that the Veteran's chest X-
ray reflected "increased bronchovascular markings at the 
bases."  He was prescribed with Levaquin and his physician 
noted that if the Veteran's condition did not improve he 
would give the Veteran an injection of Depo or provide him 
with outpatient bronchoscopy.  The record also shows that the 
Veteran underwent a pulmonary function study in November 2005 
and it was noted in his report that these studies were 
"almost normal compared to that of three years ago."  As 
previously discussed, the July 2006 private medical report 
reflects the Veteran visited his physician due to problems he 
was experiencing with coughing and sputum production for one 
week.  His chest X-ray revealed "patch pneumonitis [in the] 
right base."  His physician prescribed him with Levaquin and 
noted that if he did not improve, he would be given a Depo 
shot and provided with outpatient bronchoscopy.  While the 
Veteran's physician noted the lung and respiratory problems 
the Veteran was experiencing, he did not discuss or make any 
references to the Veteran's claimed smoke inhalation in 
service as a possible factor for his lung condition.  Indeed, 
while the record reflects that the Veteran sought treatment 
for his lungs, the records are absent of any reference to or 
discussion of the Veteran's military history and his claimed 
smoke inhalation in service.  In fact, the record reflects 
that his lung problems are linked to the fundamental muscle 
weakness in his body which contributes to his difficulty in 
mobilizing secretions.  Thus, there is no indication in the 
records that the Veteran discussed his claimed smoke exposure 
in service, nor is there any objective medical evidence that 
his lung disorder arose as a result of an event in service.  

As previously discussed, the December 2003, November 2005 and 
July 2006 private treatment reports refer to prior notes 
taken by 'Colleen' and 'Susan' regarding the Veteran's 
medical history and physical condition, and the November 2005 
treatment report refers to previous pulmonary studies from 
three years prior.  The Board observes that the RO attempted 
to secure these records in its July 2009 letter to the 
Veteran, but the Veteran neither responded to the letter, nor 
did he submit any additional records or evidence, or complete 
the designated release forms.  The September 2009 SSOC 
confirmed and continued the denial of service connection 
noting the Board's remand for additional development of 
evidence and the Veteran's failure to respond to the RO's 
letter.  In addition, in the SSOC Notice response, the 
Veteran specifically indicated he had no further information 
or evidence to submit into the record.  

On review of the evidence, the Board finds that service 
connection for a lung condition, to include chronic lung 
disease, emphysema, chronic obstructive pulmonary disease and 
pneumonia, is not warranted.  While the Veteran has a current 
diagnosis of chronic obstructive pulmonary disease and 
emphysema, the medical evidence of record does not 
substantiate the Veteran's assertion that his current 
disability arose as a result of in-service event, nor does it 
relate his current lung disorder to service.  The Veteran's 
1953 separation examination indicates his lungs were in 
normal condition upon separation.  Post-service medical 
records are negative for any reference to service as a cause 
of the Veteran's current complaints.  The Veteran's private 
physician notes the Veteran's continued respiratory problems 
in his reports, but he does not link the Veteran's current 
respiratory health to his claimed smoke exposure during 
service.  During his October 2002, December 2003, November 
2005 and July 2006 visits with Dr. L.C.R. regarding his lung 
condition, the Veteran did not discuss having served with the 
45th Chemical Smoke Company during service, nor did he 
mention that he was exposed to smoke in service.  In 
analyzing the Veteran's lab results, X-rays and overall 
condition, the physician did not discuss or refer to the 
Veteran's claimed smoke exposure in service, nor did he 
relate his current lung condition to service.  In addition, 
the Veteran's extensive VA treatment records dated from March 
2002 to September 2009 are devoid of any mention, complaints, 
or treatment of his lung disorder, and never once when given 
the opportunity does the Veteran discuss his military 
occupational history despite discussing his post-service 
employment history.  Further, the private medical records 
concerning the Veteran's lung condition relate his 
respiratory difficulties to the resultant muscle weakness in 
his body due to his 1987 spinal cord injury rather than to 
his military service and claimed smoke exposure.  
Consequently, the Board does not find that the competent 
medical evidence of record supports the Veteran's claim.  

Currently, the only evidence of a nexus between active duty 
service and his lung disability is limited to the Veteran's 
own assertions, as reflected in his August 2006 claim and his 
representative's May 2009 Informal Hearing Presentation.  
However, based on the lack of evidence the Board does not 
find the Veteran's assertions to be credible.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran contends that his lung condition arose 
as a result of an event in service, this claim is not 
supported by the contemporaneous evidence of record.  Indeed, 
the June 1953 separation examination actually shows the 
Veteran's lungs to be in normal condition.  The Board finds 
the contemporaneous evidence of record to be more credible 
than the Veteran's current assertions.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of his 
lung condition, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

While the Board does not doubt the sincerity of the Veteran's 
belief that his lung condition is due to service, the record 
discloses a nearly forty-four year gap between the Veteran's 
separation from service and the first evidence of record 
showing that the Veteran suffered from a lung disorder.  In 
addition, there is no clinical evidence to support the 
assertion that the Veteran's lung condition is due to smoke 
exposure during service.  The record shows that the Veteran 
has regularly visited with physicians throughout the years 
for various health concerns, including for his lung 
condition, and had ample opportunities to discuss his 
exposure to smoke in service.  Yet the record is absent of 
any complaints, notation or mention of the Veteran's military 
history as well as any indication of a connection between his 
smoke exposure and service.  During several visits at a VA 
treatment facility, the Veteran discusses his post-service 
employment history working as a painter, sandblaster and in a 
nursery, but fails to mention his military occupation 
history, his claimed exposure to smoke as a result of his 
military employment, and that he has suffered from chronic 
lung problems ever since.  Indeed, during private healthcare 
visits regarding his lung condition, the Veteran had many 
opportunities to discuss his exposure to smoke in service and 
how he has suffered from a chronic lung condition since 
service, but the record is devoid of any such discussion.  
The Veteran never discussed serving with the 45th Chemical 
Smoke Company in the military nor did he mention his smoke 
exposure during his period of active service.  In addition, 
the Veteran's physicians never referenced the Veteran's 
service or his claimed smoke exposure as a cause or 
contributing factor to his current lung condition.  While the 
Board finds that it is possible that the Veteran was exposed 
to smoke during service, the lack of any evidence 
substantiating his assertions diminishes the reliability of 
his statements and the Board does not find the Veteran to be 
credible on the events he described.  

As previously discussed, the Veteran has not had a VA 
examination for his claim on appeal.  In its June 2009 
remand, the Board specifically requested that the RO schedule 
the Veteran for a VA examination only if it was able to 
obtain the Veteran's service treatment records as well as his 
treatment records prior to November 2005, and if such records 
indicated a connection between the Veteran's disability and 
service.  As previously discussed, the RO attempted to secure 
these records through its July 2009 letter to the Veteran, 
but did not receive a response from the Veteran.  Although 
the majority of the Veteran's service treatment records are 
unavailable, the Veteran's June 1953 separation examination 
indicates that he was in good health and that clinical 
evaluation of his lungs and chest was normal.  In addition, 
his SSA records focus on his spinal-cord injury and recently 
submitted VA treatment records dated from March 2002 to 
September 2009 discuss treatment received for a myriad of 
health problems, yet contain no mention, complaints or 
treatment of a lung condition or respiratory problems.  In 
fact, the Veteran specifically denied having a history of 
pulmonary disease during his March 2002 outpatient visit, and 
the remainder of his VA treatment records show his lungs and 
chest to be in normal condition.  While the Veteran's private 
medical records discuss his respiratory problems, they link 
his lung condition to his paraplegia and resulting muscle 
weakness rather than to his military service.  Thus, there is 
no objective evidence linking the Veteran's claimed disorder 
to service, and there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  When a claimant has been advised of the need to 
submit competent medical evidence suggestive of a linkage 
between his active service and the current disorder and fails 
to do so, VA has no obligation to provide a VA medical 
examination under 38 U.S.C.A. § 5103A(d), because there was 
no competent evidence that "the disability or symptoms may 
be associated with the claimant's active military...service."  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Essentially, the Veteran's contention that he has been 
exposed to smoke in service and suffers from a lung condition 
as a result, is not supported by the objective medical 
evidence of record.  The objective medical evidence of record 
reflects no evidence of continuing symptomatology during the 
years following the Veteran's discharge from service so as to 
establish a link to service on the basis of continuity of 
symptoms.  As previously noted, the first post-service 
medical evidence of record focusing on the Veteran's lung 
condition was a January 1997 pulmonary function study 
administered nearly forty-four years after his separation 
from service.  The first post-service evidence of record 
actually indicating that the Veteran suffered from a lung 
condition as a result of service was his August 2006 claim, 
nearly fifty-three years after the Veteran's separation from 
service, with no supportive objective medical evidence.  
According to the Veteran's August 2006 claim he has 
experienced chronic lung problems since his military service.  
These assertions are unsupported by the medical evidence of 
record, and the Veteran has not provided any additional 
supportive medical evidence to show he suffers from a lung 
condition as a result of service.  

While the Board does not doubt the Veteran's sincere belief 
that his current lung condition and respiratory problems are 
related to service, the Veteran is not a medical professional 
competent to render an opinion on the medical etiology of his 
claimed disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for a lung condition, to include 
chronic lung disease, chronic obstructive pulmonary disease, 
emphysema and pneumonia.  See 38 U.S.C.A. §1110; 38 C.F.R. § 
3.303. 

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board concludes that service connection for 
lung condition is not warranted.




ORDER

Service connection for a lung condition, to include chronic 
lung disease, chronic obstructive pulmonary disease, 
emphysema, and pneumonia, is denied.  





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


